*600Determination of respondent, dated March 21, 2012, which sustained three charges of misconduct against petitioner and terminated his employment, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Kathryn Freed, J.], entered Jan. 24, 2013), dismissed, without costs.
Substantial evidence supports the determination that petitioner committed the charged acts of misconduct (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]). The record shows that petitioner engaged in a pattern of aggressive and inappropriate workplace conduct, and there exists no basis to disturb the credibility determinations made by the Administrative Law Judge (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]).
Concur — Mazzarelli, J.P., Sweeny, Acosta, Clark and Kapnick, JJ.